DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments/arguments, see pages 4-5, filed 03/15/2022, with respect to the pending claims 1-3 have been fully considered and are persuasive. The rejection of all pending claims has been withdrawn, thus this application is in condition for allowance and the Examiner's amendment appearing below.

Allowable Subject Matter
1.	Claims 1 - 3 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
In terms of Claim 1, no prior art of record doesn’t teach alone or in combination:
A power transmitting device comprising:
a power electronic control unit including a main computing device and a subordinate computing device, a main interruption check process for checking interruption of power for the main computing device is independent from a subordinate interruption check process for checking interruption of power for the subordinate computing device, in combination with the remaining claim elements of claim 1.
As to claims 2 - 3, the claims are allowed as being dependent over on allowed claim (claim 1).
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
The US Patent Application Publication by Wu et al. (US # 20150155095).
The US Patent Application Publication by Lee et al. (US # 20140009109).
The US Patent Application Publication by Iisaka et al. (US # 20090133942).  
Neither Wu nor Lee nor Iisaka teaches alone or in combination a power transmitting device comprising main and subordinate computing devices independently performing power interruption check process, as explained in paragraph 2 above.                                                                                                                 4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is 469-295-9188.  The examiner can normally be reached on Monday-Friday; 08:00a.m. - 05:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859


/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        April 25, 2022